DETAILED ACTION
Response to Amendment
The amendment filed 08/01/2022 has been entered. 
Claim Objections
Claims 1-2, 4, and 19 are objected to because of the following informalities:  
In claim 1 (line 4), “the needle” should read --a needle-- for clarity of antecedent basis.  
In claim 1 (line 5), “a needle” should read --the needle-- for clarity of antecedent basis.
In claim 1 (line 11), “the outer surface” should read --an outer surface-- for clarity of antecedent basis. 
In claim 1 (line 14), “the injected fluid” should read --injected fluid-- for clarity of antecedent basis.
In claim 2 (lines 2-3), “injected fluids” should read --injected fluid-- for clarity of antecedent basis.
In claim 2 (line 4), “fluids” should read --injected fluid-- for clarity of antecedent basis. 
In claim 4 (line 1), “the needle length” should read “a needle length” for clarity of antecedent basis. 
In claim 19 (line 5), “the needle” should read --a needle-- for clarity of antecedent basis. 
In claim 19 (line 6), “a needle” should read --the needle-- for clarity of antecedent basis. 
In claim 19 (line 10), “the outer surface” should read --an outer surface-- for clarity of antecedent basis. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 10, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Regarding claim 5: in lines 1-4 it is unclear from the phrase, “wherein a ratio between the sealed upper segment of the needle and the perforated lower segment of the needle varies in a manner that the thicker the target layer is the perforated lower segment increases relative to the sealed upper segment portion” how said ratio varies because what aspect of the perforated lower segment increases is not specified. For purposes of examination, this phrase will be interpreted as, “wherein a ratio between the perforated lower segment of the needle and the sealed upper segment of the needle increases with an increase in thickness of the target layer”.   
Regarding claim 17: 
The claim limitation “the ratio” lacks antecedent basis. For purposes of examination, this will be interpreted as “a ratio”.   
The claim limitations “the perforated segment portion” and “the sealed segment portion” lack antecedent basis. For purposes of examination, these limitations will be read as “the perforated lower segment” and the “the sealed upper segment”, respectively. 
In lines 1-4, it is unclear from the phrase, “wherein the ratio between the sealed upper segment of the needle and the perforated lower segment of the needle varies in a manner that the thicker the target layer is, the perforated segment portion increases relative to the sealed segment portion” how said ratio varies because what aspect of the perforated lower segment increases is not specified. For purposes of examination, this phrase will be interpreted as, “wherein a ratio between the perforated lower segment of the needle and the sealed upper segment of the needle increases with an increase in thickness of the target layer”.  
Regarding claim 10, it is unclear whether “a connector” recited in line 2 is the same connector recited in claim 1 (line 7) or a different connector. For purposes of examination, this limitation will be read as “the connector” in accordance with the pg. 8 (lines 19-27) of the submitted specification and figs. 1-2, which discloses only one connector. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 fails to further limit the subject matter of claim 1 as it repeats the limitation of a connector configured to allow connection of the needle device to an injection means set forth in in line 3 of claim 1. No part of the disclose enables or otherwise suggests a needle device comprising multiple connectors. For purposes of examination, claim 7 will not be considered and claims 8-9 will be interpreted as depending from claim 1. 
Claim 10 fails to include all limitations of claim 1. Claim 1 recites a connector and a spacer as separate components, whereas claim 10 recites the connector and spacer as being one component. For purposes of examination, claim 10 will be read as follows: “The needle device according to claim 1, wherein the spacer is connected to the connector.” Support for this interpretation can be found on pg. 8 (lines 25-26) of the submitted specification. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panzirer (US 20160082183 A1) in view of Schwartz et al. (US 20050197633 A1), hereinafter Schwartz.
Regarding claims 1 and 7, Panzirer teaches a needle device (400; fig. 7) for selective subcutaneous fluid injection (par. 0008), said needle device comprising at least: (i) a connector configured to allow connection of the needle device to an injecting means (tube 110 as shown in fig. 7 connects needle device 400 with injecting means 300 (par.0065); (ii) a spacer for controlling a penetration depth of the needle into a target layer to be treated, (108) said spacer configured to be connected (embodiment of 108 that is attachable to needle 102; par. 0059) with a needle (402) such that a bottom edge of the spacer forms a right angle with a longitudinal axis of the needle (a bottom edge of the 108 forms a right angle with a longitudinal axis of the needle 402; fig. 7) so as to enforce vertical insertion of the needle into a body of a treated subject (par. 0056); and (iii) said needle having: a sealed upper segment (section of 402 between holes 404 and spacer 108; fig. 7); a perforated lower segment containing multiple micro holes positioned in a predefined area on the outer surface of said needle (404; fig. 7, par. 0077); and a blocked bottom end (418; fig. 7, par. 0077), wherein said segments and blocked bottom end allow selective horizontal multidirectional dispersion of the injected fluid into the target layer through the multiple micro holes to allow 360-degree dispersion of the injected fluid within the target layer (par. 0077: “[T]he drug delivery is localized to the tissue adjacent the openings 404.”).
	Panzirer fails to teach the multiple micro holes are positioned along the longitudinal axis or that the 360-degree dispersion is spherical. 
	However, Schwartz teaches a needle (needle shaft 4; fig. 1) having: a sealed upper segment (segment between perforated lower segment 6 and hub 10); a perforated lower segment (6) containing multiple micro holes positioned in a predefined area on the outer surface of said needle along the longitudinal axis (pores in perforated lower segment 6; fig. 1, par. 0074); and a blocked bottom end (8; fig. 1, par. 0074); wherein said segments and blocked bottom end allow selective horizontal multidirectional dispersion of the injected fluid into the target layer through the multiple micro holes to allow 360-degree spherical dispersion of the injected fluid within the target layer (Schwartz discloses a needle as structurally claimed; therefore the device taught by Schwartz is considered capable of performing the disclosed function of allowing selective horizontal multidirectional dispersion of the injected fluid into the target layer through the multiple micro holes to allow 360-degree spherical dispersion of the injected fluid within the target layer).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the micro holes in Panzirer to be positioned along the longitudinal axis as taught by Schwartz as both these inventions and the claimed invention are directed towards needle devices for selective subcutaneous fluid injection and the references were well-known in the art prior to the effective filing date of the claimed invention. Schwartz teaches in par. 0027 that the holes along the needle can have a variety of combinations of patterns depending on the desired shape of injectate dispersion (“cloud shape”). It would therefore have been obvious to one of ordinary skill in the art to have modified the pattern of micro holes in Panzirer to be along the longitudinal axis as disclosed by Schwartz, as such a modification would be a simple combination of hole patterns taught by the prior art.
Regarding claim 2, Panzirer further teaches the vertical insertion of the needle allows for the direction of the injected fluids toward the target layer positioned at the depth of the needle penetration and adjacent to the perforated lower segment of the needle such that fluid is dispersed selectively from the micro holes of the perforated lower segment into the target layer in a 360-degree spherical dispersion, while other tissues above and below the target layer that are adjacent to the sealed upper segment and the blocked bottom end remain clean from the injected fluid (par. 0077).
Regarding claim 3, Panzirer further teaches the fluid injected into the target layer is dispersed horizontally through said micro holes positioned at the outer surface of said needle (pars. 0065, 0077).
Regarding claim 4, Panzirer further teaches the needle length varies according to the depth of the target layer within the body of the treated subject (par. 0056).
Regarding claim 6, Panzirer further teaches said micro holes have either one of similar dimensions or different dimensions and have a shape of any one of the following geometrical shapes: round holes, rectangular holes, elliptical holes, pentamer holes, square holes and hexagon holes (holes 404 shown in fig. 7 have similar dimensions and are round).
Regarding claim 8, Panzirer further teaches said injecting means are at least one of a syringe and a jet injection system (syringe; par. 0085).
Regarding claim 9, Panzirer further teaches said connector is a nozzle (tube 110 functions as a nozzle between the injection means 300 and the needle 402; pars. 0065, 0077).
Claim 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 20050197633 A1), hereinafter Schwartz, and Di Pietro (US 6200291 B1).
Regarding claims 1 and 7, Schwartz teaches a needle device (2) for selective subcutaneous fluid injection (par. 0002), said needle device comprising at least: (iii) a needle (needle shaft 4; fig. 1) having: a sealed upper segment (segment between perforated lower segment 6 and hub 10); a perforated lower segment (6) containing multiple micro holes positioned in a predefined area on the outer surface of said needle along the longitudinal axis (pores in perforated lower segment 6; fig. 1, par. 0074); and a blocked bottom end (8; fig. 1, par. 0074); wherein said segments and blocked bottom end allow selective horizontal multidirectional dispersion of the injected fluid into the target layer through the multiple micro holes to allow 360-degree spherical dispersion of the injected fluid within the target layer (Schwartz discloses a needle as structurally claimed; therefore the device taught by Schwartz is considered capable of performing the disclosed function of allowing selective horizontal multidirectional dispersion of the injected fluid into the target layer through the multiple micro holes to allow 360-degree spherical dispersion of the injected fluid within the target layer).
	Schwartz fails to teach (i) a connector configured to allow connection of the needle device to an injection means or (ii) a spacer for controlling a penetration depth of the needle into a target layer to be treated, said spacer configured to be connected with a needle such that a bottom edge of the spacer forms a right angle with a longitudinal axis of the needle so as to enforce vertical insertion of the needle into a body of a treated subject. However, Schwartz teaches a hub (10) fitted on the proximal end of the needle (2) (fig. 1, par. 0074). 
	Di Pietro teaches a spacer for controlling a penetration depth of the needle into a target layer to be treated (5), said spacer configured to be connected with a needle such that a bottom edge of the spacer forms a right angle with a longitudinal axis of the needle (an edge of surface 20 forms a right angle with the longitudinal axis of the needle 3; fig. 4) so as to enforce vertical insertion of the needle into a body of a treated subject (fig. 4, col. 2:61-65).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the hub in Schwartz with the spacer as taught by Di Pietro as both these inventions and the claimed invention are directed towards devices for injecting medication and the references were well-known in the art prior to the effective filing date of the claimed invention. The spacer in Di Pietro can be used for controlling the depth of insertion of the needle being used for injection (col. 2:61-65). It would therefore have been obvious to one of ordinary skill in the art to have replaced the hub on the needle taught by Schwartz with the spacer taught by Di Pietro as doing so would be a simple substitution of known prior art elements (the spacer in Di Pietro for the hub in Schwartz) yielding a predictable result (the spacer in Di Pietro can now be used to control the insertion depth of the needle taught by Schwartz).
Such a modification would result in a needle device as taught by Schwartz further comprising a spacer for controlling a penetration depth of the needle into a target layer to be treated, said spacer configured to be connected with a needle such that a bottom edge of the spacer forms a right angle with a longitudinal axis of the needle so as to enforce vertical insertion of the needle into a body of a treated subject. Furthermore, such a modification would also result in a needle device that comprises a connector configured to allow connection of the needle device to an injection means, as Di Pietro teaches an inner cylindric body 6 that connects syringe 4 with the rest of the needle device 1, as shown in fig. 4 of Di Pietro.
Regarding claim 2, Schwartz further teaches the vertical insertion of the needle allows for the direction of the injected fluids toward the target layer positioned at the depth of the needle penetration and adjacent to the perforated lower segment of the needle such that fluid is dispersed selectively from the micro holes of the perforated lower segment into the target layer in a 360-degree spherical dispersion, while other tissues above and below the target layer that are adjacent to the sealed upper segment and the blocked bottom end remain clean from the injected fluid (pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099).
Regarding claim 3, Schwartz further teaches the fluid injected into the target layer is dispersed horizontally through said micro holes positioned at the outer surface of said needle (pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099).
Regarding claim 5, Schwartz further teaches a ratio between the sealed upper segment of the needle and the perforated lower segment of the needle varies in a manner that the thicker the target layer is the perforated lower segment portion increases relative to the sealed upper segment portion, so as to allow fluid to disperse horizontally within a large portion of the target layer in a single injection (par. 0068: “Typically, the length of the porous distal portion of the needle is determined by its intended use.” It would be obvious to one of ordinary skill in the art to increase the size of the porous distal portion as the size of the area of tissue needing treatment increases, as more outlets will equal greater rates of medication flow).
Regarding claim 6, Schwartz further teaches said micro holes have either one of similar dimensions or different dimensions (the holes may be of either similar dimensions or different dimensions; holes labeled 66 in figs. 6-7, par. 0096) and have a shape of any one of the following geometrical shapes: round holes, rectangular holes, elliptical holes, pentamer holes, square holes and hexagon holes (holes in lower perforated segment 6 are generally circular, i.e. round; par. 0073).
Regarding claim 8, Schwartz further teaches said injecting means are at least one of a syringe and a jet injection system (syringe; par. 0074).
Regarding claim 9, Di Pietro further teaches said connector is a nozzle (inner cylindric body 6 will function as a nozzle for any fluid flowing from syringe 4 to needle 3; fig. 4).
Regarding claim 10, Di Pietro further teaches the spacer functionally serves as a connector and allows connection of the needle device with injecting means (spacer comprising cylindric body 5 is connected to inner cylindric body 6; fig. 4).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Di Pietro as applied to claim 1 above, and further in view of Panzirer (US 20160082183 A1).
	Schwartz fails to teach the needle length varies according to the depth of the target layer within the body of the treated subject. 
	However, Panzirer teaches a needle (102) with a needle length that varies according to the depth of the target layer within the body of the treated subject (par. 0056). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the length of the needle in Schwartz according to the depth of the target layer as taught by Panzirer as both these inventions and the claimed invention are directed towards needles for medication injection in a target layer and the references were well-known in the art prior to the effective filing date of the claimed invention. Panzirer in par. 0056 teaches that the length of the needle may be selected according to the depth of the target layer to be reached to ensure the target layer is reached. It would therefore have been obvious to one of ordinary skill in the art to have modified the length of the needle as taught by Schwartz to vary according to the depth of the target layer within the body of the treated subject as taught by Panzirer, as such a modification would be using a known technique from Panzirer to improve a similar device taught by Schwartz in the same way.
Claims 12-13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Di Pietro as applied to claim 1 above, and further in view of Hasengschwandtner (Injection Lipolysis for Effective Reduction of Localized Fat in Place of Minor Surgical Lipoplasty, attached in Office Action).
Regarding claim 12, Schwartz in view of Di Pietro further teaches a method for injecting fluid to a subcutaneous target layer to be treated.
	Schwartz teaches a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; par. 0074); b. inserting the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (pars. 0116); c. injecting the fluid horizontally through the perforated lower segment of the needle such that the injected fluid is dispersed horizontally within the target layer in a 360-degree spherical dispersion, while keeping the areas on top of the target layer and below the target layer clean of the injected fluid (par. 0116; pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099); and d. ejecting the needle device from the injected layer (par. 0084: “Once the injectate has been administered, the needle may be removed from the patient”).
	Schwartz is silent as to whether the needle is inserted vertically in step b. 
	Di Pietro teaches a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; fig. 4, col. 2:61-65); b. inserting vertically the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (because an edge of surface 20 forms a right angle with the longitudinal axis of the needle 3, the spacer in Di Pietro forces the needle to be inserted such that its longitudinal axis is perpendicular to the skin 8 at the insertion point of the needle 3; fig. 4); and d. ejecting the needle device from the injected layer (col. 3:37-42).
	Di Pietro additionally teaches in in col. 4:11-20 that the needle device is suitable for use in procedures involving multiple injections, but is silent as to whether the repeated injections occur a predetermined distance from the first insertion point. 
	However, Hasengschwandtner teaches a method for injecting fluid (a lipolysis mixture) into a subcutaneous target layer (fat deposit) to be treated involving multiple injections taking place a predetermined distance apart (1.5 cm) (pg. 126: “Using 27-gauge needles 1.2 cm long, a maximum injection lipolysis mixture of 100 mL with a maximum of 2500 mg phosphatidylcholine was injected into the fat deposits, following a multi-injection pattern according to the shape of the fat deposit. The amounts of injection lipolysis injectable mixture that were injected into any single fat deposit ranged between 40 and 100 mL per application, according to the individual need of the patient and the extension of the treated area. One injection contained 0.5 mL of mixture administered at a depth of 12 mm, 1.5 cm apart.”). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Schwartz in view of Di Pietro to have multiple injections occurring a predetermined distance apart from each other (and, necessarily, from a first insertion point, as one injection would have to be the first and all others would be a predetermined distance from it) as taught by Hasengschwandtner as both these inventions and the claimed invention are directed towards methods for injecting fluid into a subcutaneous target area and the references were well-known in the art prior to the effective filing date of the claimed invention. Hasengschwandtner teaches on pg. 126 that multiple injections administered in a predetermined pattern 1.5 cm apart can be used to treat areas of fat deposits. It would therefore have been obvious to one of ordinary skill in the art to have modified the method taught by Schwartz in view of Di Pietro to involve repeated injections occurring a predetermined distance from a first insertion point as taught by Hasengschwandtner, as such a modification would be applying a known technique (repeated injections administered a predetermined distance from a first injection point) to a known method ready for improvement to yield a predictable result (the method could be used to treat a larger area of tissue and/or different shapes of tissue). 
Regarding claim 13, Hasengschwandtner further teaches the target layer to be treated is a fat layer (fat deposit; pg. 126) and the injection fluid comprises a lipolytic material (lipolysis mixture containing phosphatidylcholine; pg. 126). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the target layer and injectate taught by Schwartz in view of Di Pietro to be a fat layer and a lipolytic material, respectively, as taught by Hasengschwandtner as both these inventions and the claimed invention are directed towards methods for treating target layers of tissue and the references were well-known in the art prior to the effective filing date of the claimed invention. Hasengschwandtner teaches on pg. 126 that treating a target layer of fat deposit with a lipolytic material results in the reduction of fat (“All treatments resulted in circumferential reduction of the treated fat.”). It would therefore have been obvious to one of ordinary skill in the art to have modified the target layer and injectate taught by Schwartz in view of Di Pietro to be a fat layer and a lipolytic material, respectively, as taught by Hasengschwandtner, as such a modification would be a simple combination of prior art elements according to known methods to yield the predictable result of a method capable of reducing fat deposits. 
Regarding claim 15, Schwartz further teaches the vertical insertion of the needle allows for the direction of the injected fluid toward a target layer positioned at the depth of the needle penetration and adjacent to the perforated lower segment of the needle, such that fluid is dispersed selectively from the micro holes of the perforated lower segment into the target layer in a 360-degree spherical dispersion, while other tissues above and below the target layer that are adjacent to the sealed upper segment and the blocked bottom end remain clean from the injected fluid (pattern 72 showing distribution of injectate about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099).
Regarding claim 17, Schwartz further teaches the ratio between the sealed upper segment of the needle and the perforated lower segment of the needle vary in a manner that the thicker the target layer is, the perforated segment portion increases relative to the sealed segment portion so as to allow fluids to disperse horizontally into a large portion of the target tissue in a single injection (par. 0068: “Typically, the length of the porous distal portion of the needle is determined by its intended use.” It would be obvious to one of ordinary skill in the art to increase the size of the porous distal portion as the size of the area of tissue needing treatment increases, as more outlets will equal greater rates of medication flow).
Regarding claim 18, Schwartz further teaches said micro holes have either one of similar dimensions or different dimensions (the holes may be of either similar dimensions or different dimensions; holes labeled 66 in figs. 6-7, par. 0096) and have a shape of any one of the following geometrical shapes: round holes, rectangular holes, elliptical holes, pentamer holes, square holes and hexagon holes (holes in lower perforated segment 6 are generally circular, i.e. round; par. 0073).
Regarding claim 19, Schwartz in view of Di Pietro further teaches a method for injecting fluid to a subcutaneous target layer to be treated.
	Schwartz teaches a needle device comprising a needle (needle shaft 4; fig. 1) having: a sealed upper segment (segment between perforated lower segment 6 and hub 10); a perforated lower segment (6) containing multiple micro holes positioned in a predefined area on the outer surface of said needle along the longitudinal axis (pores in perforated lower segment 6; fig. 1, par. 0074); and a blocked bottom end (8; fig. 1, par. 0074), wherein, said segments and blocked bottom end allow selective horizontal multidirectional dispersion of the injected fluid into the target layer through the multiple micro holes to allow 360 spherical dispersion of the injected fluid within the target layer (pattern 72 showing distribution of injectate is a cylinder; fig. 9, par. 0099). Schwartz additionally teaches a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; par. 0074); b. inserting the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (pars. 0116); c. injecting the fluid horizontally through the perforated lower segment of the needle such that the injected fluid is dispersed horizontally within the target layer in a 360-degree spherical dispersion, while keeping the areas on top of the target layer and below the target layer clean of the injected fluid (par. 0116; pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099); and d. ejecting the needle device from the injected layer (par. 0084: “Once the injectate has been administered, the needle may be removed from the patient”). 
	Schwartz fails to teach a spacer and is silent as to whether the needle is inserted vertically in step b. 
	Di Pietro teaches a spacer for controlling a penetration depth of a needle into a target later to be treated (5), said spacer configured to be connected with a needle such that a bottom edge of the spacer forms a right angle with a longitudinal axis of the needle (an edge of surface 20 forms a right angle with the longitudinal axis of the needle 3; fig. 4) so as to enforce vertical insertion of the needle into a body of a treated subject (col. 2:61-65). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the hub in Schwartz with the spacer as taught by Di Pietro as both these inventions and the claimed invention are directed towards devices for injecting medication and the references were well-known in the art prior to the effective filing date of the claimed invention. The spacer in Di Pietro can be used for controlling the depth of insertion of the needle being used for injection (col. 2:61-65). It would therefore have been obvious to one of ordinary skill in the art to have replaced the hub on the needle taught by Schwartz with the spacer taught by Di Pietro as doing so would be a simple substitution of known prior art elements (the spacer in Di Pietro for the hub in Schwartz) yielding a predictable result (the spacer in Di Pietro can now be used to control the insertion depth of the needle taught by Schwartz).
	Di Pietro additionally teaches a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; fig. 4, col. 2:61-65); b. inserting vertically the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (because an edge of surface 20 forms a right angle with the longitudinal axis of the needle 3, the spacer in Di Pietro forces the needle to be inserted such that its longitudinal axis is perpendicular to the epidermis at the insertion point of the needle; fig. 4); and d. ejecting the needle device from the injected layer (col. 3:37-42).
	Di Pietro additionally teaches in in col. 4:11-20 that the needle device is suitable for use in procedures involving multiple injections, but is silent as to whether the repeated injections occur a predetermined distance from the first insertion point.
	Hasengschwandtner teaches a method for injecting fluid into a subcutaneous target layer to be treated involving multiple injections taking place over a predetermined pattern (pg. 126). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Schwartz in view of Di Pietro to have multiple injections occurring a predetermined distance from the first insertion point as taught by Hasengschwandtner as both these inventions and the claimed invention are directed towards methods for injecting fluid into a subcutaneous target area and the references were well-known in the art prior to the effective filing date of the claimed invention. Hasengschwandtner teaches on pg. 126 that multiple injections administered in a predetermined pattern 1.5 cm apart can be used to treat areas of fat deposits. It would therefore have been obvious to one of ordinary skill in the art to have modified the method taught by Schwartz in view of Di Pietro to involve repeated injections occurring a predetermined distance from a first insertion point as taught by Hasengschwandtner, as such a modification would be applying a known technique (repeated injections administered a predetermined distance from a first injection point) to a known method ready for improvement to yield a predictable result (the method could be used to treat a larger area of tissue). 
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Di Pietro as applied to claim 1 above, and further in view of Lamagna et al. (Canine Lipomas Treated with Steroid Injections: Clinical Findings, attached in Office Action), hereinafter Lamagna.
Regarding claim 12, Schwartz in view of Di Pietro further teaches a method for injecting fluid to a subcutaneous target layer to be treated.
	Schwartz teaches a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; par. 0074); b. inserting the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (pars. 0116); c. injecting the fluid horizontally through the perforated lower segment of the needle such that the injected fluid is dispersed horizontally within the target layer in a 360-degree spherical dispersion, while keeping the areas on top of the target layer and below the target layer clean of the injected fluid (par. 0116; pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099); and d. ejecting the needle device from the injected layer (par. 0084: “Once the injectate has been administered, the needle may be removed from the patient”).
	Schwartz is silent as to whether the needle is inserted vertically in step b. 
	Di Pietro teaches a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; fig. 4, col. 2:61-65); b. inserting vertically the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (because an edge of surface 20 forms a right angle with the longitudinal axis of the needle 3, the spacer in Di Pietro forces the needle to be inserted such that its longitudinal axis is perpendicular to the epidermis at the insertion point of the needle; fig. 4); and d. ejecting the needle device from the injected layer (col. 3:37-42).
	Di Pietro additionally teaches in in col. 4:11-20 that the needle device is suitable for use in procedures involving multiple injections, but is silent as to whether the repeated injections occur a predetermined distance from the first insertion point.
	Schwartz teaches in par. 0094 that the needle device may be used to deliver steroids to specifically shaped tumors. 
	Lamagna teaches using two steroid injections a predetermined distance apart from one another to treat a lipoma (pg. 2: ”Lipomas were injected with triamcinolone acetonide 40 mg/ml (kenacortH; Bristol-Myers Squibb). A 1-mL or 2-mL syringe with a 22-gauge needle was used to inject the solution transcutaneously at the centre of the lipoma guided by ultrasound. The volume of the steroid injection depended on the size of the lesion: 0.5 mL for small lipomas (.3 cm in diameter); 1 mL for large lipomas (.3 cm in diameter). When the lipoma measured more than 3 cm, two injections of 0.5 mL were made in two sites along the major axis of the lesion.”). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Schwartz in view of Di Pietro to involve multiple injections spaced a predetermined distance apart as taught by Lamagna as both these inventions and the claimed invention are directed towards methods for injecting fluid into a subcutaneous target area and the references were well-known in the art prior to the effective filing date of the claimed invention. Lamagna teaches on pg. 2 that multiple steroid injections a predetermined distance apart can be used to treat lipomas. It would therefore have been obvious to one of ordinary skill in the art to have modified the method taught by Schwartz in view of Di Pietro to involve multiple injections a predetermined distance apart as doing so would be applying a known technique to a known method ready for improvement to yield a predictable result (the method can be used to treat lipomas where one injection of steroid in the same location would be insufficient for delivering medication). 	
Regarding claim 14, Lamagna further teaches the said target layer is a lipoma (pg. 2) and the injection fluid is a steroid (pg. 2).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the target layer and injectate taught by Schwartz in view of Di Pietro to be a lipoma and a steroid, respectively, as taught by Lamagna as both these inventions and the claimed invention are directed towards methods for treating target layers of tissue and the references were well-known in the art prior to the effective filing date of the claimed invention. Lamagna teaches on pg. 4 that treating a lipoma with a steroid yields positive results (“Steroid injections have the potential to be a safe and effective treatment for small lipomas in dogs. We demonstrated that small lipomas (.3 cm in diameter) and also one of the larger lipomas (.3 cm in diameter) regressed completely after the treatment. The remaining large lipomas . . . became less firm and decreased in size.”). It would therefore have been obvious to one of ordinary skill in the art to have modified the target layer and injectate taught by Schwartz in view of Di Pietro to be a lipoma and a steroid, respectively, as taught by Lamagna, as such a modification would be a simple combination of prior art elements according to known methods to yield the predictable result of a method capable of treating lipomas. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Di Pietro further in view of Lamagna as applied to claim 12 above, and further in view of Panzirer.
	Schwartz in view of Di Pietro further in view of Lamagna fails to teach the needle length varies according to the depth of the target layer within the body of the treated subject. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the length of the needle in Schwartz according to the depth of the target layer as taught by Panzirer as both these inventions and the claimed invention are directed towards needles for medication injection in a target layer and the references were well-known in the art prior to the effective filing date of the claimed invention. Panzirer in par. 0056 teaches that the length of the needle may be selected according to the depth of the target layer to be reached to ensure the target layer is reached. It would therefore have been obvious to one of ordinary skill in the art to have modified the length of the needle as taught by Schwartz to vary according to the depth of the target layer within the body of the treated subject as taught by Panzirer, as such a modification would be using a known technique from Panzirer to improve a similar device taught by Schwartz in the same way.
Response to Arguments
All arguments considered were filed 08/01/2022.
Applicant’s arguments, see pg. 18, with respect to objections to the specification have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 
Applicant’s arguments, see pg. 18, with respect to claim objections have been fully considered and are persuasive.  All previous objection(s) to claim(s) have been withdrawn. 
Applicant’s arguments, see pgs. 18-19, with respect to rejections under 35 U.S.C. 112(b) have been considered but are not fully persuasive as no arguments or amendments were made to address the 112(b) rejections of claims 5 and 17. Accordingly, the 35 U.S.C. 112(b) rejection(s) of claims 1-4, 6-10, 12-16, and 18-19 have been withdrawn, but the 35 U.S.C. 112(b) rejections of claims 5 and 17 have been maintained. 
Applicant’s arguments, see pgs. 19-22, with respect to rejections under 35 U.S.C. 102 have been fully considered but are not persuasive. 
Regarding the argument on pgs. 20 - 21 (line 9) that the device taught by Panzirer is not a needle device: it must be noted that Panzirer discloses the invention as claimed. The fact that Panzirer discloses additional structure not claimed or uses different terminology to describe the structure is irrelevant. Furthermore, par. 0078 does not indicate that Panzirer does not meet the structural limitations of a needle as set forth by the applicant’s claims. Par. 0078 only shows that the device disclosed by Panzirer does not require an additional needle (or other tool) to puncture a patient’s skin. 
Regarding the argument on pg. 21 (lines 10-14) that Panzirer does not have a spacer: the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the argument on pg. 21 (lines 15-16) that Panzirer does not teach a connector connected to a spacer: claim 1 only states that the connector is configured to allow connection of the needle device to an injection means. Furthermore, pg. 8 (lines 19-23) of applicant’s submitted specification state that a connector may be shaped and designed according to the tool structure that it is configured to be connected to. The tube 110 in Panzirer connects the needle device 400 to injection means 300. Therefore the tube disclosed by Panzirer meets both the structural limitations of the connector as claimed and the definition of a connector as set forth in the present application’s specification.
Regarding the argument on pgs. 21 (lines 17-23) and 22 (lines 6-11) that Panzirer does not teach a perforated lower segment containing multiple micro holes positioned in a predefined area on the outer surface of said needle along the longitudinal axis: applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument on pg. 22 (lines 1-5) that Panzirer fails to each and every element of the claims because the claims include no limitation regarding barbs: it must be noted that Panzirer discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant.
Applicant’s arguments, see pgs. 22-28, with respect to rejections under 35 U.S.C. 103 have been fully considered but are not persuasive. 
Regarding the argument on pgs. 26 (line 8) - 28 (line 2) that no basis is given of how one skilled in the art would combine features taught in the provided prior art references: the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, regarding the argument on pg. 27 (lines 7-15) that Schwartz in view of Di Pietro does not teach each element of claim 1, applicant is directed to the rejection of claim 1 under 35 U.S.C. 103 to Schwartz in view of Di Pietro detailed in this Office Action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783